Order entered February 5, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01024-CV

                                  JANOS FARKAS, Appellant

                                                V.

            NATIONSTAR MORTGAGE, LLC, D/B/A MR. COOPER, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-14689

                                            ORDER
       Before the Court is appellant’s February 3, 2020 motion for extension of time to file his

brief on the merits. We GRANT appellant’s motion. We ORDER the brief tendered to this

Court by appellant on February 3, 2020 filed as of the date of this order.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE